DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stadler et al (EP 2993480 A1, first embodiment, cited in IDS, heretofore referred to as Stadler).
Regarding claim 29, Stadler teaches a method for determining an alternating voltage (Stadler; Par 0049 and Par 0054) between a conductor (Stadler; Fig 1, Element 40) and a reference potential (Stadler; Fig 1, Element Ground and Par 0045; Stadler teaches calculating the voltage between the conductor and an electrical ground), which comprises the steps of: capacitively coupling a sensor element (Stadler; Fig 1, Element 60) to the conductor (Stadler; Par 0053); interconnecting a resistor of the sensor element (Stadler; Fig 1, Element 110) in series with the reference potential (Stadler; Par 0056); and ascertaining a voltage drop across the resistor in the sensor element (Stadler; Par 0008 and Par 0060; Stadler teaches measuring the voltage drop across the sensing resistor).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17 and 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Stadler in view of Bollrath et al (DE 102008055651, cited in IDS, using attached translation, heretofore referred to as Bollrath).

Regarding claim 15, Stadler teaches a sensor device (Stadler; Fig 1, Element 1 and Par 0054) for determining an alternating voltage (Stadler; Par 0049) between a conductor (Stadler; Fig 1, Element 40) and a reference potential (Stadler; Fig 1, Element Ground and Par 0045; Stadler teaches calculating the voltage between the conductor and an electrical ground), the sensor device comprising: a sensor element (Stadler; Fig 1, Element 60) embodied for capacitively coupling to the conductor (Stadler; Par 0053); a resistor (Stadler; Fig 1, Element 110) for connecting to the reference potential and being interconnected in series with said sensor element (Stadler; Par 0056); and ascertaining a voltage drop across said resistor (Stadler; Par 0008 and Par 0060; Stadler teaches measuring the voltage drop across the sensing resistor).
	Stadler does not explicitly teach a processor for ascertaining a voltage drop.
	Bollrath teaches  a processor for ascertaining a voltage drop across said resistor (Bollrath; Fig 1, Element 15 and Par 0017;  Bollrath teaches a controller to determine the voltage drop across the measurement channel).


Regarding claim 16, the combination of Stadler and Bollrath teaches the sensor device according to claim 15.  Stadler further teaches wherein said sensor element is configured such that it can be disposed coaxially with the conductor (Stadler; Par 0014 and 0053; Stadler teaches the sensing capacitor is arrange coaxially around the conductor).

Regarding claim 17, the combination of Stadler and Bollrath teaches the sensor device according to claim 15.  Stadler further teaches wherein said resistor has a resistance between 1 and 1000 kiloohms (Stadler; Par 0062; Stadler teaches the resistance is 64kiloohms).


Regarding claim 20, the combination of Stadler and Bollrath teaches the sensor device according to claim 15.  Stadler further teaches further comprising at least one shielding element (Stadler; Fig 1, Element 70) connected to said resistor (Stadler; Par 0054; Stadler teaches the shielding elements 70 are connected to the resistor through electrical ground), said resistor is embodied for connecting to the reference potential and is disposed such that said at least one shielding element and said sensor element are capacitively coupled to one another (Stadler; Par 0054; Stadler teaches that the elements 70 are capacitively coupled to the conductor along with the sensing capacitor 60 and help shape the conductors electric field to be more homogenous for more accurate measurement).

Regarding claim 21, the combination of Stadler and Bollrath teaches the sensor device according to claim 20.  Stadler further teaches wherein said at least one shielding element and said sensor element are disposed coaxially with one another, at least in sections (Stadler; Fig 1 and Par 0014 and 0054).

Regarding claim 22, the combination of Stadler and Bollrath teaches the sensor device according to claim 15.  Stadler further teaches wherein said sensor element is embodied such that, in a state in which said sensor element is coupled to the conductor, said sensor element embodies a capacitor which has a capacitance of at most 500 pF (Stadler; Par 0053 and Par 0062; Stadler teaches the sensing capacitor is 15pF).

Regarding claim 23, the combination of Stadler and Bollrath teaches the sensor device according to claim 15.  Bollrath further teaches wherein said processor is embodied for calculating a voltage between the conductor and the reference potential (Bollrath; Par 0005 and Par 0017; Bollrath teaches the controller of the sensor determines the voltage between each conductor and the neutral conductor of the drive wiring).

Regarding claim 24, the combination of Stadler and Bollrath teaches the sensor device according to claim 15.  Stadler further teaches wherein the sensor device is embodied such that during operation it embodies a capacitor with a capacitance of at least 3 pF with the conductor (Stadler; Par 0062; Stadler teaches the sensing capacitor is 15pF).

Regarding claim 25, the combination of Stadler and Bollrath teaches the sensor device according to claim 15.  Bollrath further teaches wherein the sensor device determines the alternating voltage between the conductor and the reference potential of a switch drive (Bollrath; Par 0005 and Par 0017; 

Regarding claim 26, the combination of Stadler and Bollrath teaches the sensor device according to claim 22.  Stadler further teaches wherein the capacitance of said capacitor is at most 100 pF (Stadler; Par 0053 and Par 0062; Stadler teaches the sensing capacitor is 15pF).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stadler in view of Bollrath in view of Stadler et al (EP 2993480 A1, second embodiment, cited in IDS, heretofore referred to as Stadler 2nd).
Regarding claim 18, the combination of Stadler and Bollrath teaches the sensor device according to claim 16.
The combination of Stadler and Bollrath does not teach further comprising at least one capacitor disposed in parallel with said resistor.
Stadler 2nd teaches further comprising at least one capacitor disposed in parallel with said resistor (Stadler 2nd; Fig 5, Element 111 and Par 0084).
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the apparatus of Stadler and Bollrath with the capacitor of Stadler 2nd in order to allow higher accuracy across temperature ranges (Stadler 2nd; Par 0086).

Regarding claim 19, the combination of Stadler, Bollrath, and Stadler 2nd teaches the sensor device according to claim 18.
Stadler 2nd teaches wherein said at least one capacitor has a capacitance of at least 1 nF (Stadler 2nd; Par 0084; Stadler teaches using a capacitor in a capacitive voltage divider, a capacitance of at least .

Claims 27-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Bollrath in view of Stadler
Regarding claim 27, Bollrath teaches a switch diagnostics device (Bollrath; Fig 1, Element 21), comprising: a first sensor device (Bollrath; Fig 1, Element 4) for determining a current in at least one phase conductor (Bollrath; Fig 1, Element 1) of a switch drive (Bollrath; Par 0017); a second sensor device (Bollrath; Fig 1, Element 7) for determining an alternating voltage between the at least one phase conductor and a neutral conductor of the switch drive (Bollrath; Fig 1, Element 8 and Par 0017), said second sensor device including: a sensor element embodied for capacitively coupling to the at least one phase conductor; a resistor for connecting to the neutral conductor and being interconnected in series with said sensor element; and a processor for ascertaining a voltage drop across said resistor (Bollrath; Fig 1, Element 15 and Par 0017;  Bollrath teaches a controller to determine the voltage drop across the measurement channel); and an evaluation device (Bollrath; Fig 1, Element 15 and Par 0017;  Bollrath teaches a controller to determine the voltage drop across the measurement channel) for determining a representative active power of the switch drive from the current and the alternating voltage determined (Bollrath; Fig 1, Element 15 and Par 0017;  Bollrath teaches a controller further determines the active power from the voltage and current measurements using a lookup table).
	Bollrath does not teach said second sensor device including: a sensor element embodied for capacitively coupling to the at least one phase conductor; a resistor for connecting to the neutral conductor and being interconnected in series with said sensor element; and ascertaining a voltage drop across said resistor.

	Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the device of Bollrath with the sensor of Stadler in order to allow safer operation of the sensor (Stadler; Par 0002).

Regarding claim 28, Bollrath teaches a switch drive (Bollrath; Fig 1, Element 21), comprising: at least one phase conductor for supplying current (Bollrath; Fig 1, Element 1 and Par 0017); at least one neutral conductor (Bollrath; Fig 1, Element 8 and Par 0017); and at least one sensor device (Bollrath; Fig 1, Element 7) for determining an alternating voltage between said at least one phase conductor and said at least one neutral conductor (Bollrath; Par 0017); and a processor for ascertaining a voltage drop across said resistor (Bollrath; Fig 1, Element 15 and Par 0017;  Bollrath teaches a controller to determine the voltage drop across the measurement channel).
	Bollrath does not teach said at least one sensor device including: a sensor element embodied for capacitively coupling to said at least one conductor; a resistor for connecting to said at least one neutral conductor and being interconnected in series with said sensor element; and ascertaining a voltage drop across said resistor.
Stadler teaches said at least one sensor device (Stadler; Fig 1, Element 1 and Par 0054) including: a sensor element (Stadler; Fig 1, Element 60) embodied for capacitively coupling to said at least one conductor (Stadler; Fig 1, Element 40 and Par 0053); a resistor (Stadler; Fig 1, Element 110) for 
	Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the device of Bollrath with the sensor of Stadler in order to allow safer operation of the sensor (Stadler; Par 0002).

Regarding claim 30, Bollrath teaches a method for switch diagnostics (Bollrath; Par 0017), which comprises the steps of: determining an alternating voltage between a phase conductor (Bollrath; Fig 1, Element 1) and a neutral conductor (Bollrath; Fig 1, Element 8) of a switch drive (Bollrath; Fig 1, Element 21) and an alternating current in the phase conductor (Bollrath; Par 0017), the alternating voltage being determined by the substeps of: ascertaining the alternating voltage dropping in the sensor element (Bollrath; Par 0017); determining an active power of the switch drive by means of the alternating voltage and the alternating current (Bollrath; Fig 1, Element 15 and Par 0017;  Bollrath teaches a controller further determines the active power from the voltage and current measurements using a lookup table); and diagnosing a status of the switch drive on a basis of the active power (Bollrath; Par 0002, 0011, and 0019; Bollrath teaches automatic diagnosis of the switch based on the active power measurements).
	Bollrath does not teach the alternating voltage being determined by the substeps of: capacitively coupling a sensor element to the phase conductor; interconnecting a resistor of the sensor element in series with the neutral conductor; and ascertaining the alternating voltage dropping across the resistor in the sensor element.
Stadler teaches the alternating voltage being determined by the substeps of: capacitively coupling a sensor element (Stadler; Fig 1, Element 60 and Par 0053) to the phase conductor (Stadler; Fig 1, Element 40 and Par 0053); interconnecting a resistor (Stadler; Fig 1, Element 110) of the sensor 
	Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the device of Bollrath with the sensor of Stadler in order to allow safer operation of the sensor (Stadler; Par 0002).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Kuperman teaches a capacitive voltage divider measurement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ADAM S CLARKE/Examiner, Art Unit 2867                    

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867